Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LOGO AMERICAS US Legal Services Patricia A. Guerrera (860) 723-2805 Fax: (860) 723-2215 patricia.guerrera@us.ing.com August 20, 2007 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: ING USA Annuity and Life Insurance Company and its Separate Account B Prospectus Title: Retirement Solutions  ING Rollover Choice SM Variable Annuity File Nos.: 333-70600 and 811-05626 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (the 33 Act), this is to certify that the Supplement to the Contract Prospectus contained in Post-Effective Amendment No. 20 to the Registration Statement on Form N-4 (Amendment No. 20) for Separate Account B of ING USA Annuity and Life Insurance Company (the Registrant) that would have been filed pursuant to Rule 497(c) under the 33 Act would not have differed from that contained in Amendment No. 20 which was declared effective on August 15, 2007. The text of Amendment No. 20 was filed electronically on August 15, 2007. If you have any questions regarding this submission, please contact Michael Pignatella at 860-723-2239 or the undersigned at 860-723-2805. Sincerely, /s/ Patricia A. Guerrera Patricia A. Guerrera Hartford Site 151 Farmington Avenue, TS31 Hartford, CT 06156-8975 ING North America Insurance Corporation
